

EXHIBIT 10(f)




PROGRESS ENERGY, INC.


NON-EMPLOYEE DIRECTOR
DEFERRED COMPENSATION PLAN


Amended and Restated Effective July 13, 2011
 
 


1.           RECITALS


 
1.1
Whereas, Progress Energy, Inc. (the “Company”) adopted this Non-Employee
Director Deferred Compensation Plan (the “Plan”) as of December 16, 1981 (the
“Effective Date”).



 
1.2
Whereas, the Company has maintained and operated the Plan since the Effective
Date pursuant to individual deferral agreements with the Company’s Directors.



 
1.3
Whereas, the Company adopted this written restatement of the Plan effective as
of January 1, 2008, in order to update and clarify the rights and obligations
under the Plan of the Company and its Directors and to change the amount of the
automatic deferral from $15,000 to $30,000 per year.



2.           PURPOSE


 
2.1
Purpose.  The purpose of the Plan is to permit the Company’s non-employee
Directors to defer all or a portion of their annual retainers and meeting fees
in the form of Stock Units (as defined below), thereby aligning the interests of
the Directors with the interests of the Company’s shareholders.



 
2.2
Limitations.  Distributions required or contemplated by this Plan or actions
required to be taken under this Plan shall not be construed as creating a trust
of any kind or a fiduciary relationship between the Company and any Director,
any Director’s designated beneficiary, or any other person.



 
2.3
Code Section 409A.  This Plan is intended to comply with the requirements of
Section 409A of the Internal Revenue Code and the regulations and other guidance
issued thereunder, as in effect from time to time (“Section 409A”).  To the
extent a provision of the Plan is contrary to or fails to address the
requirements of Section 409A, the Plan shall be construed and administered as
necessary to comply with such requirements until this Plan is appropriately
amended.





 
 

--------------------------------------------------------------------------------

 
3.           DEFINITIONS


 
The following terms shall have the following meanings unless the context inwhich
they are used clearly indicates that some other meaning is intended:



 
3.1
“Account” means the bookkeeping account maintained for each Director which shall
be credited with all Voluntary Deferrals elected by a Director, all Automatic
Deferrals and Matching Contributions made on behalf of a Director, and all
dividend credits with respect to Stock Units in the Account, and other
adjustments thereto.



 
3.2
“Automatic Deferral” means the portion of a Director’s annual retainer that is
automatically deferred under this Plan pursuant to Section 6.1.



 
3.3
“Beneficiary” means the beneficiary or beneficiaries designated by a Director
pursuant to Section 10.7 to receive the benefits, if any, payable on behalf of
the Director under the Plan after the death of such Director, or, when there has
been no such designation or an invalid designation, the individual or entity, or
the individuals or entities, who will receive such amount.



 
3.4
“Board” means the Board of Directors of the Company.



 
3.5
“Change in Control” means “Change in Control,” as defined in Section 2.5.1 of
the Progress Energy, Inc. Management Change in Control Plan (Amended and
Restated Effective January 1, 2007).



 
3.6
“Code” means the Internal Revenue Code of 1986, as amended.



 
3.7
“Committee” means the Board’s Committee on Corporate Governance.



 
3.8
“Common Stock” means the common stock of the Company.



 
3.9
“Company” means Progress Energy, Inc., a North Carolina corporation, including
any successor entity.



 
3.10
“Compensation” means a Director’s annual retainer fees, meeting fees and
committee fees otherwise payable to such Director during his or her current term
as a Director.



 
3.11
“Continuing Directors” means the members of the Board as of January 1, 2007;
provided, however, that any person becoming a Director subsequent to such date
whose election or nomination for election was supported by 75 percent or more of
the Directors who then comprised the Continuing Directors shall be considered to
be a Continuing Director.

 
 
2

--------------------------------------------------------------------------------

 

 
 
3.12
“Deferral Election” means an annual irrevocable election, made in accordance
with Section 6 in such form (electronic or otherwise) as approved and provided
by the Committee, to defer the receipt of a designated amount of Compensation.



 
3.13
“Deferrals” mean Automatic Deferrals and Voluntary Deferrals.



 
3.14
“Director” means any person (other than a person who is an employee of the
Company) who has been elected to serve as a member of the Board and any former
member of the Board for whom an Account is maintained under this Plan.



 
3.15
“Effective Date” means January 1, 2008.



 
3.16
“Fair Market Value” means the  closing price of Common Stock on the date a
Director’s Account is credited (or on the last preceding trading date if Common
Stock is not traded on such date) if Common Stock is readily tradable on a
national securities exchange or other market system.  If the Common Stock is not
readily tradable on a national securities exchange or other market system, an
amount determined in good faith by the Board as the fair market value of Common
Stock on the date of determination.



 
3.17
“Plan” means this Progress Energy, Inc. Non-Employee Director Deferred
Compensation Plan, as amended from time to time.



 
3.18
“Plan Year” means the calendar year ending on each December 31.



 
3.19
“Stock Units” means investment units, each of which is deemed to be equivalent
to one share of Common Stock.



 
3.20
“Voluntary Deferrals” means the Compensation that a Director elects to defer
under this Plan pursuant to Section 6.2.



4.           ADMINISTRATION


 
4.1
Responsibility. The Committee shall have the responsibility, in its sole
discretion, to control, operate, manage and administer the Plan in accordance
with its terms.



 
4.2
Authority of the Committee. The Committee shall have all the discretionary
authority that may be necessary or helpful to enable it to discharge its
responsibilities with respect to the Plan, including but not limited to the
following:

 
 
3

--------------------------------------------------------------------------------

 
 
 
(a)
to correct any defect, supply any omission, and reconcile any inconsistency in
the Plan in such manner and to such extent as it shall deem appropriate in its
sole discretion to carry the same into effect;



 
(b)
to issue administrative guidelines as an aid to administer the Plan and make
changes in such guidelines as it from time to time deems proper;



 
(c)
to make rules for carrying out and administering the Plan and make changes in
such rules as it from time to time deems proper;



 
(d)
to the extent permitted under the Plan, grant waivers of Plan terms, conditions,
restrictions and limitations; and



 
(e)
to take any and all other actions it deems necessary or advisable for the proper
operation or administration of the Plan.



 
4.3
Action by the Committee. The Committee may act only by a majority of its
members. Subject to applicable law, any determination of the Committee may be
made, without a meeting, by a writing or writings signed by all of the members
of the Committee.  In addition, the Committee may authorize any one or more of
its members to execute and deliver documents on behalf of the Committee.



 
4.4
Delegation of Authority.  Subject to applicable law, the Committee may delegate
to one or more of its members, or to one or more agents, such duties,
responsibility and authority with respect to this Plan as it may deem
advisable.  In addition, the Committee, or any person to whom it has delegated
duties, responsibility and authority as aforesaid, may employ one or more
persons to render advice with respect to any responsibility the Committee or
such person may have under the Plan.  The Committee may employ such legal or
other counsel, consultants and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion or computation received
from any such counsel, consultant or agent. Expenses incurred by the Committee
in the engagement of such counsel, consultant or agent shall be paid by the
Company or the Subsidiary whose employees have benefited from the Plan, as
determined by the Committee.



 
4.5
Determinations and Interpretations by the Committee. All determinations and
interpretations made by the Committee shall be binding and conclusive on all
Directors and their heirs, successors and legal representatives.


 
4

--------------------------------------------------------------------------------

 

5.           ELIGIBILITY AND PARTICIPATION


 
5.1
Eligibility and Participation.  All Directors are automatically eligible and
shall participate in the Plan.



6.           DEFERRALS


 
6.1
Automatic Deferrals.  A portion of each Director’s annual retainer, in an amount
established from time to time by the Board, shall automatically be deferred
under this Plan, which amount for purposes of the Plan shall be referred to as
an “Automatic Deferral.”  Unless and until changed by the Board, the annual
amount of the Automatic Deferral shall be $30,000.



 
6.2
Voluntary Deferrals.  In addition to Automatic Deferrals, a Director may elect
to defer all or any portion, expressed as a whole percentage, of his or her
remaining Compensation by filing the appropriate Deferral Election with the
Committee's designee.  Deferrals under this Section 6.2 shall be known as
“Voluntary Deferrals.”



 
6.3   First Term Deferral Elections.  An individual who is elected to serve as a
Director or who is nominated for election as a Director (other than an
individual who was a Director immediately before such election or nomination)
shall have the right at any time before the end of the thirty (30) day period
immediately following the effective date of his or her election as a Director to
elect to defer the payment of all or any portion of his or her future
Compensation by filing the appropriate Deferral Election with the Committee's
designee.



 
6.4
Annual Deferral Elections.  Before the beginning of each calendar year, a
Director shall have the right to elect to defer the payment of his or her
Compensation which is attributable to services rendered as a Director during
such calendar year by filing the appropriate Deferral Election with the
Committee's designee.  Any Deferral Election which is made and which is not
revoked before the beginning of such calendar year shall become irrevocable on
the first day of such calendar year and shall remain irrevocable through the end
of such calendar year.



 
6.5
Automatic Renewal of Deferral Elections.  If a Director makes a Deferral
Election under either Section 6.3 or Section 6.4 for any calendar year and does
not revoke such Deferral Election before the beginning of any subsequent
calendar year, such Deferral Election shall remain in effect for each such
subsequent calendar year and shall be irrevocable through the end of each
subsequent calendar year.





 
5

--------------------------------------------------------------------------------

 


 
6.6
Account Credits.  The Compensation which a Director defers under this Section
shall be credited to his or to her Account effective as of the business day on
which such Compensation would otherwise have been paid to the Director.



7.           STOCK UNITS


 
7.1
Conversion of Deferrals to Stock Units.  All Deferrals shall be converted to
Stock Units on the day such Deferrals are credited to a Director’s Account.  The
number of Stock Units to be credited shall be determined by dividing the dollar
value of the Deferrals credited to a Director’s Account by the Fair Market Value
of one share of Common Stock as of the date on which the Deferrals are converted
to Stock Units.



 
7.2
Conversion of Dividend Equivalents to Stock Units.  Directors’ Accounts will be
credited with additional fully vested Stock Units as of the payment date of any
dividends declared on the Common Stock.  The number of additional Stock Units
credited to an Account shall be determined by dividing (i) the product of the
per-share cash dividend amount (or the value of any non-cash dividend) times the
number of Stock Units credited to the Account as of the record date for such
dividend, by (ii) the Fair Market Value of one share of Common Stock as of the
dividend payment date.



 
7.3
No Other Investment Alternatives.  Nothing contained in this Plan shall be
construed to give any Director any power or control to make investment decisions
with respect to Deferrals other than the conversion to Stock Units as provided
in this Section 7.  Nothing contained in the Plan shall be construed to require
the Company or the Committee to fund any Director's Account.



8.           DISTRIBUTIONS


 
8.1
Vesting.  A Director shall be fully vested at all times in the Stock Units
credited to his or her Account.



 
8.2
Timing and Form of Distributions



 
(a)
Election Regarding Distributions.  Directors must make or have in effect an
election for each Plan Year regarding the timing of distributions to be made
under the Plan as set forth in Section 8.2(b) below (a “Distribution
Election”).  The Distribution Election shall have been or shall be made pursuant
to a “Method of Payment Agreement” or otherwise pursuant to a Director’s
Deferral Election.



A Director may only have one Distribution Election in effect with respect to
Deferrals made prior to January 1, 2005 (the “409A
 
6

--------------------------------------------------------------------------------

 
 
Grandfathered Amounts”).  A Director may change his or her Distribution Election
with respect to 409A Grandfathered Amounts by completing and signing a new
Method of Payment Agreement provided by the Company; provided, however, that any
such new Method of Payment Agreement shall not be effective for a period of six
(6) months from the day it is delivered to the Company.


With respect to Deferrals made after January 1, 2005, a Director must make or
have in effect a Deferral Election with respect to an upcoming Plan Year no
later than December 31 of the preceding Plan Year, which Deferral Election shall
be irrevocable for such Plan Year.  A Director may change his or her
Distribution Election in effect for a subsequent Plan Year by delivering a new
Method of Payment Agreement to the Company on or before December 31 of the
preceding Plan Year.  A Deferral Election will remain in effect for future Plan
Years unless and until changed by the Director’s timely delivery of a new Method
of Payment Agreement with respect to an upcoming Plan Year.  A Director may not
amend or change a Distribution Election with respect to any prior Plan
Year.  Notwithstanding the foregoing, a Director may make a one-time change to
his or her Distribution Election with respect to all Plan Years, including the
2008 Plan Year, on or before December 31, 2008, subject to the transition relief
rules under Code Section 409A and the regulations thereunder.


 
(b)
Timing of Distributions.  A director’s Distribution Election shall specify
whether the Director shall receive distributions (i) in a single lump sum
payment in cash during the 60-day period following the first business day of the
calendar year following the year in which the Director’s service as a member of
the Board terminates for any reason or (ii) in a series of annual installments
(not to exceed 10) commencing during the 60-day period following the first
business day of the calendar year following the year in which the Director’s
service as a member of the Board terminates for any reason.  If the Director has
elected to receive installment payments, the amount of each installment shall be
determined by dividing the number of Stock Units credited to the Director’s
Account on the first business day preceding the date of payment by the number of
installments remaining to be paid, and then converting the number of Stock Units
determined thereby into a cash payment as provided in Section 8.2(c) below.



 
(c)
Form of Distributions.  All distributions under this Plan shall be in
cash.  Prior to any distribution, Stock Units shall be converted into the right
to receive a cash payment equal to the number of Stock Units being distributed
multiplied by the Fair Market Value of a share of Common Stock on the date of
distribution.

 
 
7

--------------------------------------------------------------------------------

 

 
 
(d)
Death.  Notwithstanding anything in this Plan to the contrary (and regardless of
any distribution election in the Director’s Deferral Agreement, Method of
Payment Agreement or Deferral Election), the value of the Director's entire
Account shall be distributed in a single lump sum to the Director’s Beneficiary
commencing with the 60-day period after the Director’s death.



 
8.3
Unforeseeable Emergency Payments.  In the event a Director incurs a financial
hardship as a result of an “unforeseeable emergency” (as such term is defined
below), the Director may apply to the Committee for the distribution of all or a
portion of the Director’s Account.  The application shall provide such
information and be in such form as the Committee shall require.  The Committee,
in the exercise of its sole and absolute discretion, may approve or deny the
request in whole or in part.  The term “unforeseeable emergency” shall mean a
severe financial hardship to the Director resulting from an illness or accident
of the Director, the Director’s spouse, or a dependent (as defined in Section
152(a) of the Code) of the Director, loss of the Director’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Director.  In no event may the
amounts distributed with respect to an unforeseeable emergency exceed the
amounts necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement, cancellation of Deferrals for the remainder of the Plan Year, or
compensation by insurance or otherwise or by liquidation of the Director’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).  If a Director receives a distribution of all or a
portion of the Director’s Account pursuant to this Section 8.3, any Deferral
Election in effect for the Director shall be cancelled, and the Director shall
make no additional Voluntary Deferrals for the remainder of the current Plan
Year.  The Director may make Voluntary Deferrals with respect to future Plan
Years by delivering a new Deferral Election in accordance with Section
6.4.  Notwithstanding any provision in the Plan to the contrary, any payment
made pursuant to this Section 9.3 shall comply with Section 409A(a)(2)(A)(vi) of
the Code and the regulations (or similar guidance) promulgated thereunder (or
under any successor provisions).



9.           TERM OF PLAN; AMENDMENT AND TERMINATION


 
9.1
Term. The Plan shall be effective as of the Effective Date. The Plan shall
remain in effect until the Board terminates the Plan.



 
9.2
Termination or Amendment of Plan. The Board may amend, suspend or terminate the
Plan at any time with or without prior notice; provided,

 
 
8

--------------------------------------------------------------------------------

 


 
 
however, that no action authorized by this Section 10.2 shall reduce the balance
or adversely affect the Account of a Director.

 
10.           MISCELLANEOUS


 
10.1
Adjustments. If there shall be any change in Common Stock through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
reverse stock split, split up, spin-off, combination of shares, exchange of
shares, dividend in kind or other like change in capital structure or
distribution (other than normal cash dividends) to holders of Common Stock, the
number of Stock Units and the Director’s Account shall be adjusted to equitably
reflect such change or distribution.



 
10.2
Governing Law. The Plan and all actions taken in connection herewith shall be
governed by and construed in accordance with the laws of the State of North
Carolina without reference to principles of conflict of laws, except as
superseded by applicable federal law.



 
10.3
No Right, Title or Interest in Company Assets. Directors shall have no right,
title, or interest whatsoever in or to any investments which the Company may
make to aid it in meeting its obligations under the Plan. Nothing contained in
the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Director, beneficiary, legal representative or any other person.
To the extent that any person acquires a right to receive payments from the
Company under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company. All payments to be made hereunder
shall be paid from the general funds of the Company and, except as provided in
Section 10.10 below, no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts.



 
10.4
No Right to Continued Service. The Director’s rights, if any, to continue to
serve the Company as a member of the Board shall not be enlarged or otherwise
affected by his or her participation in the Plan.



 
10.5
Other Rights. The Plan shall not affect or impair the rights or obligations of
the Company or a Director under any other written plan, contract, arrangement,
or pension, profit sharing or other compensation plan.



 
10.6
Severability. If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby and shall continue in effect and application to its fullest
extent. If, however, the Committee determines in its sole discretion that any
term or condition of the Plan which is invalid or unenforceable is

 
 
 
9

--------------------------------------------------------------------------------

 


 
 
material to the interests of the Company, the Committee may declare the Plan
null and void in its entirety.

 
 
10.7
Beneficiary Designation.  Every Director may file with the Company a designation
in such form (electronic or otherwise) as approved and provided by the Company
of one or more persons as the Beneficiary who shall be entitled to receive the
benefits, if any, payable under the Plan after the Director’s death.  A Director
may from time to time revoke or change such Beneficiary designation without the
consent of any prior Beneficiary by filing a new designation with the
Company.  The last such designation received by the Company shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Company prior to the
Director’s death, and in no event shall it be effective as of any date prior to
such receipt.  All decisions of the Committee concerning the effectiveness of
any Beneficiary designation and the identity of any Beneficiary shall be
final.  If a Beneficiary shall die after the death of the Director and prior to
receiving the payment(s) that would have been made to such Beneficiary had such
Beneficiary’s death not occurred, then for the purposes of the Plan the
payment(s) that would have been received by such Beneficiary shall be made to
the Beneficiary’s estate.



 
10.8
Transferability of Rights. No Director or spouse of a Director shall have any
right to encumber, transfer or otherwise dispose of or alienate any present or
future right or expectancy which the Director or such spouse may have at any
time to receive payments of benefits hereunder, which benefits and the right
thereto are expressly declared to be nonassignable and nontransferable, except
to the extent required by law. Any attempt to transfer or assign a benefit, or
any rights granted hereunder, by a Director or the spouse of a Director shall be
null and void and without effect.



 
10.9
Entire Document. The Plan, as set forth herein, supersedes any and all prior
practices, understandings, agreements, descriptions or other non-written
arrangements with respect to the subject matter hereof.

 
 
10.10
Change in Control. In the case of a Change in Control, the Company, subject to
the restrictions in this Section 11.10 and in Section 11.3, shall irrevocably
set aside funds in one or more grantor trusts in an amount that is sufficient to
pay each Director the value of the Director’s Account as of the date on which
the Change in Control occurs; provided, however, that the Company shall
establish no such trust if the assets thereof are includable in the income of
Directors thereby pursuant to Section 409A(b).  Notwithstanding the preceding
sentence, the Company shall not set aside funds, revocably or irrevocably, in
one or more grantor trusts in connection with the transactions described in the
Agreement and Plan of Merger between the Company and Duke Energy Corporation
dated as of January 8, 2011.


 
 
10

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this instrument has been executed this 31st day of October,
2011.


 
 
By:
PROGRESS ENERGY, INC.
 
/s/ William D. Johnson
William D. Johnson
Chairman, President
and Chief Executive Officer
 




 
11

--------------------------------------------------------------------------------

 
